

115 HR 5719 IH: Reduce Overprescribing Opioids in Treatment Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5719IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mrs. Black (for herself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to revise certain measures used under the Hospital
			 Consumer Assessment of Healthcare Providers and Systems survey relating to
			 pain management.
	
 1.Short titleThis Act may be cited as the Reduce Overprescribing Opioids in Treatment Act of 2018 or the ROOT Act of 2018. 2.Revising measures used under the Hospital Consumer Assessment of Healthcare Providers and Systems survey relating to pain managementSection 1886(b)(3)(B)(viii) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii)) is amended by adding at the end the following new subclause:
			
 (XII)With respect to the Hospital Consumer Assessment of Healthcare Providers and Systems survey (or a successor survey), beginning not later than January 1, 2020, such survey may not include questions about communication by hospital staff with an individual about such individual’s pain unless such questions take into account, as applicable, whether an individual experiencing pain was informed about risks associated with the use of opioids and about non-opioid alternatives for the treatment of pain..
		